1RX, • J.
Epitomized Opinion
This is an action brought by Smith against a rtnership of detective agency for damages for se imprisonment and for an alleged slander. The jtion alleged that the defendants,' Pinkerton & ikerton, were partners with their principal place business in New York City and with an office in teinnati, Ohio. The sheriff’s return- showed that summons was served on one Camden, Superin-dent of the Pinkerton partnership, and also wed that neither one of the Pinkertons were to found in that county. The defendants filed a tion to set aside and quash the summons and irn. In sustaining the motion to quash the serv-the Court of Appeals held:
. Section 11286 of the Ohio General Code, prd-:ng that a partnership may be sued by its eomy name by leaving a copy of the summons, at its al place of doing business, does not apply to dee of summons upon a non-resident partnership lg business in this state and so limited, is a valid ;ute; otherwise construed, said statute would be dolation of the United States, Constitution, fourth amendment.
Jurisdiction cannot constitutionally be obtained n action in personas against a non-resident part-;hip all the members of which reside outside of state in which they are doing business by 1'eav-a copy of the summons at their usual place of ness in such state without the seizure o'f part-ihip property and without personal service upon partner. (Boyers v. Schulpe et al, 51 C. S. 300, nguished.)
Service of summons in an action to recover ages for false imprisonment and slander against on-resident partnership doing business in this i by leaving a copy of the summons with their ¡rintendent at their usual place of business,'is fficient to give the court jurisdiction to render dgment against said partnership or the individ-tnembers thereof.